Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-11-2001

A D Bedell Wholesale v. Philip Morris Inc
Precedential or Non-Precedential:

Docket 00-3410




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"A D Bedell Wholesale v. Philip Morris Inc" (2001). 2001 Decisions. Paper 153.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/153


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed July 11, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 00-3410

A.D. BEDELL WHOLESALE COMPANY, INC.;
TRIANGLE CANDY & TOBACCO CO., on behalf of
themselves and all others similarly situated,
       Appellants

v.

PHILIP MORRIS INCORPORATED;
R.J. REYNOLDS TOBACCO COMPANY, INC.;
BROWN AND WILLIAMSON TOBACCO CORP.

On Appeal from the United States District Court
for the Western District of Pennsylvania
D.C. Civil Action No. 99-cv-00558
(Honorable Donetta W. Ambrose)

Argued December 14, 2000

Before: SCIRICA, FUENTES and GARTH, Circuit Judges

ORDER AMENDING SLIP OPINION

IT IS HEREBY ORDERED that the caption of the slip
opinion in the above case, filed June 19, 2001, be amended
at page 2 by adding

       Dennis J. O'Brien, Esquire
       USX Tower, Suite 660
       600 Grant Street
       Pittsburgh, Pennsylvania 15219
as an additional attorney for appellants. Mr . O'Brien's name
and address shall be added immediately below that of Alan
R. Wentzel, Esquire.

       BY THE COURT,

       /s/ Anthony J. Scirica
          Circuit Judge

DATED: July 11, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2